United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.O., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Brownsville, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1036
Issued: August 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2013 appellant filed a timely appeal from a February 8, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this schedule award case.
ISSUE
The issue is whether appellant sustained more than six percent binaural (both ears)
hearing loss for which he received a schedule award.
FACTUAL HISTORY
On January 3, 2012 appellant, then a 43-year-old canine enforcement officer, filed an
occupational disease claim alleging that on September 8, 2011 he first became aware of his
1

5 U.S.C. § 8101 et seq.

hearing loss and realized that his condition was caused by constant and continuous noise in
different work environments since he began working at the employing establishment in
April 1995.
In a February 14, 2012 decision, OWCP denied appellant’s claim, finding that he did not
submit any medical evidence establishing that he sustained a medical condition causally related
to the accepted employment-related noise exposure.
On June 27, 2012 appellant requested reconsideration. He submitted an April 3, 2012
audiogram which revealed essentially normal hearing sensitivity in his right ear and mild-tomoderate high frequency sensorineural hearing loss in his left ear.
By letter dated September 14, 2012, OWCP referred appellant, together with a statement
of accepted facts, to Dr. Gregory S. Rowin, Board-certified in osteopathy and otolaryngology,
for an otologic examination and audiological evaluation. In an October 16, 2012 medical report,
Dr. Rowin advised that he examined appellant on October 16, 2012. He set forth findings on
examination and diagnosed mild-to-moderate sensorineural hearing loss, which he attributed to
noise exposure in appellant’s federal employment. Dr. Rowin explained that his hearing loss
pattern was consistent with noise exposure. An audiometric test was conducted on the same day
as his examination. In accordance with the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), Dr. Rowin advised that
testing at the frequency levels of 500, 1,000, 2,000 and 3,000 hertz (Hz) revealed decibel losses
of the right ear as 25, 20, 25 and 30, respectively. He averaged the losses to determine that
appellant had an average hearing loss of 25 decibels. Dr. Rowin then subtracted the fence of 25
decibels and multiplied the balance by 1.5, resulting in a zero percent right ear monaural hearing
loss. Testing at the same frequency levels noted above revealed decibel losses of 25, 25, 25 and
40, respectively, regarding the left ear. Dr. Rowin averaged the losses to obtain an average loss
of 28.75 decibels. After subtracting a fence of 25 decibels, he multiplied the remaining balance
by 1.5 to calculate a 5.625 percent left ear monaural hearing loss. Dr. Rowin then calculated
5.93 percent binaural hearing loss by multiplying the lesser right ear loss of 0 percent by 5,
adding the greater 5.625 percent left ear loss and dividing this sum by 6. He added 5 percent for
tinnitus for a total of 5.93 percent binaural hearing impairment (.93 percent + 5 percent for
tinnitus). Dr. Rowin concluded that the date of maximum medical improvement was the date of
his examination and recommended hearing protection in noise and binaural hearing aids.
On November 15, 2012 an OWCP medical adviser reviewed Dr. Rowin’s October 16,
2012 otologic examination report and agreed that appellant’s binaural hearing loss was due to
occupational noise exposure. He applied the audiometric data to OWCP’s standard for
evaluating hearing loss under the sixth edition of the A.M.A., Guides and determined that
appellant sustained six percent binaural hearing loss. The medical adviser stated that the date of
maximum medical improvement was October 16, 2012, the date of Dr. Rowin’s examination.
He authorized hearing aids.
In a November 20, 2012 decision, OWCP set aside the February 14, 2012 decision and
accepted appellant’s claim for bilateral hearing loss based on Dr. Rowin’s October 16, 2012
report. It recommended that he file a Form CA-7 to receive a schedule award for his six percent
binaural permanent hearing impairment.

2

On November 21, 2012 appellant filed a Form CA-7.
In a February 8, 2013 decision, OWCP granted appellant a schedule award for six percent
binaural hearing loss for the period October 16, 2012 to January 7, 2013.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice under the law, the Board has
authorized the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The implementing regulations have adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.3 Effective May 1, 2009, schedule awards are determined
in accordance with the sixth edition of the A.M.A., Guides.4
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.5 Using the frequencies of 500, 1,000, 2,000 and 3,000 Hz, the losses at each
frequency are added up and averaged.6 Then, the fence of 25 decibels is deducted because, as
the A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability to
hear everyday speech under everyday conditions.7 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.8 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss.9 The Board has concurred in OWCP’s adoption of this

2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.404.

4

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6a (January 2010).
5

A.M.A., Guides 250 (6th ed. 2009).

6

Id.

7

Id.

8

Id.

9

Id.

3

standard for evaluating hearing loss.10 The Board has also noted OWCP’s policy to round the
calculated percentage of impairment to the nearest whole number.11
Regarding tinnitus, the A.M.A., Guides provide that tinnitus is not a disease but rather a
symptom that may be the result of disease or injury.12 The A.M.A., Guides state that, if tinnitus
interferes with activities of daily living (ADLs), including sleep, reading (and other tasks
requiring concentration), enjoyment of quiet recreation and emotional well being, up to five
percent may be added to a measurable binaural hearing impairment.13
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to its medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale
for the percentage of impairment specified.14
ANALYSIS
OWCP referred appellant, together with a statement of accepted facts, to Dr. Rowin, a
Board-certified otolaryngologist, for a second opinion evaluation to determine the extent and
degree of any employment-related hearing loss. An audiogram was completed on October 16,
2012 which revealed the following decibel losses at 500, 1,000, 2,000 and 3,000 Hz, 25, 20, 25
and 30, respectively, for the right ear and 25, 25, 25 and 40, respectively, for the left ear.
Dr. Rowin diagnosed mild-to-moderate sensorineural loss as a result of appellant’s federal
workplace noise exposure. He stated that appellant had tinnitus which interfered with his ADLs.
Hearing aids were recommended. Applying the October 16, 2012 audiometric data and using the
sixth edition of the A.M.A., Guides, Dr. Rowin calculated that appellant had 0 percent monaural
hearing impairment in the right ear and 5.93 percent monaural hearing impairment in the left ear.
He calculated a binaural hearing impairment of .93 percent. On the form report, Dr. Rowin
added 5 percent impairment for tinnitus, for a total of 5.93 percent binaural hearing impairment
(.93 percent + 5 percent for tinnitus).15 He listed October 16, 2012 as the date of maximum
medical improvement.

10

J.H., Docket No. 08-2432 (issued June 15, 2009); E.S., 59 ECAB 249 (2007); Reynaldo R. Lichtenberger, 52
ECAB 462 (2001).
11

J.H., supra note 10; J.Q., 59 ECAB 366 (2008); Robert E. Cullison, 55 ECAB 570 (2004). See Federal
(FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2)(b) (January 2010).
12

See A.M.A., Guides 249.

13

Id. See also Robert E. Cullison, 55 ECAB 570 (2004); R.H., Docket No. 10-2139 (issued July 13, 2011).

14

See G.M., Docket No. 11-1295 (issued January 25, 2012); C.K., Docket No. 09-2371 (issued August 18, 2010);
Frantz Ghassan, 57 ECAB 349 (2006); Tommy R. Martin, 56 ECAB 273 (2005).
15

A.M.A., Guides 249.

4

OWCP then properly referred the medical evidence to its medical adviser, for a rating of
permanent impairment in accordance with the A.M.A., Guides.16
On November 15, 2012 OWCP’s medical adviser reviewed the otologic and audiologic
testing performed on appellant on October 16, 201217 and properly applied the applicable
standards of the A.M.A., Guides, to concur in the finding of 5.93 percent binaural hearing loss,
which he rounded off to determine that appellant had 6 percent binaural hearing loss.18 The case
record does not contain any other medical evidence that supports a greater percentage of
impairment in conformance with the A.M.A., Guides.
The Board finds that Dr. Rowin’s impairment rating, as reviewed by OWCP’s medical
adviser, was thorough, detailed and properly applied the appropriate portions of the A.M.A.,
Guides. The Board finds, therefore, that OWCP properly determined that appellant has no more
than six percent binaural hearing loss, for which he has received a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to establish that he has more than a six percent
binaural (both ears) hearing loss for which he received a schedule award.

16

See Hildred I. Lloyd, 42 ECAB 944 (1991).

17

Id.

18

See cases cited, supra note 11.

5

ORDER
IT IS HEREBY ORDERED THAT the February 8, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 28, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

